DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicant has claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. Each independent claim identifies the following uniquely distinct features:
1.	Regarding claim 1 – A digital wireless private communication platform comprising: a hub device establishing an independent dedicated Wi-Fi network, the hub device configured to receive multiple inputs and multiple outputs, wherein the hub device is hardware that operates as a router, a controller and an access point: a lead device coupled to the hub device, wherein the lead device is a smartphone, wherein the lead device comprises a lead mobile application operating on the lead device, wherein the lead mobile application comprises a location module and a communication module, a plurality of group devices coupled to the hub device, wherein the plurality of group devices are smartphones, wherein each of the plurality of group devices comprises a group mobile application operating on the group device, wherein the group mobile application comprises a location module, a communication module and a private communication 
2.	Regarding claim 11 – A method of using a digital wireless private communication platform, the method comprising: activating a hub device thereby establishing an independent dedicated Wi-Fi network, coupling a lead device in response to operating a lead mobile application on the lead device, coupling a plurality of group devices to the hub device, wherein the hub device establishes the independent dedicated Wi-Fi network for connecting the lead device with the plurality of group devices and establishing a communication link between the lead device and the plurality of group devices, and communicating between the lead device and the plurality of group devices through the hub device, establishing a private communication connection between two or more of the plurality of group devices, and sending communications between the two or more of the plurality of group devices through the private communication connection.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1, 6-12, and 15-17 are allowable over the prior art of record.

Conclusion

Claims 1, 6-12, and 15-17 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Azizi et al. (US 2019/0364492 A1) discloses method and devices for radio communications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:

Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
/John Pezzlo/
5 August 2021
Primary Examiner, AU 2465